                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION


JEFFREY WALKER                                                            PLAINTIFF


VS.                                 CASE NO. 3:17CV00052 PSH


NANCY A. BERRYHILL, Acting Commissioner,
    Social Security Administration                                        DEFENDANT




                                           ORDER


      The Clerk is directed to reopen the case, and it is remanded for further proceedings

consistent with the December 20, 2018, opinion of the Eighth Circuit Court of Appeals. See

Docket Entry no. 22.

       IT IS SO ORDERED this 5th day of March, 2019.



                                             UNITED STATES MAGISTRATE JUDGE
